
	
		I
		112th CONGRESS
		1st Session
		H. R. 3161
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for
		  activities to increase the awareness and knowledge of health care providers and
		  women with respect to ovarian and cervical cancer, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ovarian and Cervical Cancer Awareness
			 Act of 2011.
		2.FindingsThe Congress finds as follows:
			(1)Ovarian and cervical cancers are among the
			 most destructive gynecological forms of cancer.
			(2)Ovarian cancer
			 causes more deaths than any other cancer of the female reproductive
			 system.
			(3)The main methods
			 used to screen for ovarian cancer are pelvic exams, ultrasounds, Pap smears,
			 and blood tests such as cancer antigen-125 (CA–125).
			(4)Most women who
			 develop invasive cervical cancer have not had regular cervical cancer
			 screening.
			3.PurposesThe purposes of this Act are the
			 following:
			(1)Raising awareness
			 about ovarian and cervical cancers.
			(2)Raising awareness
			 about the importance (especially for those women who have a family history of
			 cancer or are otherwise at higher risk) of frequent consultation with a
			 physician and the possibility of screening (through tests such as pelvic exams,
			 ultrasounds, Pap smears, and blood tests such as cancer antigen-125) for
			 ovarian, cervical, and other gynecologic cancer.
			(3)Promotion of early detection methods for
			 ovarian and cervical cancer.
			(4)Ensuring that
			 special emphasis is given to ovarian and cervical cancer under the public
			 awareness campaign carried out by the Secretary of Health and Human Services
			 under section 317P(d) of the Public Health Service Act (42 U.S.C. 247b–17(d);
			 commonly referred to as Johanna’s Law).
			4.Increasing public
			 awareness of ovarian and cervical cancerSection 317P(d) of the Public Health Service
			 Act (42 U.S.C. 247b–17(d); commonly referred to as Johanna’s
			 Law) is amended—
			(1)in paragraph
			 (1)(A), by striking with respect to gynecologic cancers and
			 inserting with respect to ovarian, cervical, and other gynecologic
			 cancers; and
			(2)in paragraph (1),
			 by adding at the end the following:
				
					(D)Low-income
				womenActivities under the national campaign under subparagraph
				(A) shall include public service announcements under subparagraph (C) targeted
				to low-income
				women.
					.
			5.Sense of
			 CongressIt is the sense of
			 the Congress that funding by the Centers for Disease Control and Prevention of
			 gynecologic cancer education and awareness efforts should reflect the fact that
			 ovarian and cervical cancers are the most deadly of the gynecologic
			 cancers.
		
